     Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 1 of 6




 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2
     SETH A. SAFIER (State Bar No. 197427)
 3
     ANTHONY J. PATEK (State Bar No. 228964)
     100 Pine Street, Suite 1250
 4   San Francisco, California 94111
     Telephone: (415) 639-9090
 5   Facsimile: (415) 449-6469
     adam@gutridesafier.com
 6   seth@gutridesafier.com
     anthony@gutridesafier.com
 7

     THE EUREKA LAW FIRM
 8
     UREKA E. IDSTROM (pro hac vice)
 9
     5606 Belinder Road
     Fairway, KS 66205
10   Telephone: (816) 665-3515
     uidstrom@eurekalawfirm.com
11
     Attorneys for Plaintiffs and the Proposed Class
12


13
                          UNITED STATES DISTRICT COURT
14
                        NORTHERN DISTRICT OF CALIFORNIA
15                          SAN FRANCISCO DIVISION

16


17
      ERIN ALLEN, TYOKA BRUMFIELD,                 Case No. 3:13-CV-01279-WHO
      OFELIA FRECHETTE, SHELLEY
      HARDER, DEANA MARR, TAMMIE                   JOINT STIPULATION AND
18
      SHAWLEY, BRIAN SMITH, AND                    [PROPOSED] ORDER TO
      BETTY VAZQUEZ, on behalf of                  MODIFY PRETRIAL
19
      herself and all others similarly situated,   SCHEDULE
20                           Plaintiffs,
21             v.                                  Honorable Judge William H. Orrick
                                                   Dept.: Courtroom 2, 17th Floor
22    CONAGRA FOODS INC., a Delaware
      corporation,
23
                             Defendant.
24


25
         Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 2 of 6




 1            Plaintiff Erin Allen, on behalf of herself and all others similarly situated

 2   (collectively, “Plaintiffs”) and Defendant Conagra Brands Inc. (f/d/b//a Conagra

 3   Foods Inc.) (“Defendant,” and together with Plaintiffs, the “Parties”), through
 4
     their respective undersigned counsel, hereby respectfully submit the following
 5
     Joint Stipulation and (Proposed) Order to Modify the Court’s February 18, 2020
 6
     Pretrial Scheduling Order.
 7
                                        STIPULATION
 8
              WHEREAS, the Court issued a Pretrial Scheduling Order on February 18,
 9

     2020 (ECF No. 286);
10


11
              WHEREAS, the Court’s Scheduling Order, dated February 18, 2020,

12   requires the Parties to complete expert discovery by April 31, 20201;

13            WHEREAS, the Parties have diligently pursued discovery and tentatively

14   scheduled several expert depositions;
15
              WHEREAS, the unexpected, widespread pandemic of COVID-19 has led
16
     to shelter-in-place orders, travel bans, and quarantine measures in geographic
17
     regions directly affecting counsel and expert witnesses that frustrate the purpose
18
     of scheduled and planned depositions;
19
              WHEREAS, the unknown nature of the spread and severity of COVID-19
20

     continues to shift the landscape in terms of the availability of the Parties and the
21


22   proposed experts to travel and appear at depositions, even via telephone or

23   videoconference, and would require witnesses and counsel to place both their own

24

     1
25     Please note, April 31, 2020 is not a recognized calendar date and the Parties
     respectfully request that this original deadline be amended to May 1, 2020.
26




     13-cv-01279-WHO                  JOINT STIPULATION AND PROPOSED ORDER, p. 1
         Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 3 of 6




 1   health and public health at risk by violating shelter-in-place orders;

 2            WHEREAS, the Parties agree that good cause exists to extend all

 3   remaining deadlines in the Court Scheduling Order, dated February 18, 2020
 4
     (ECF No. 286), for at least 30 days as follows:
 5


 6
                                    Current Date:          New Date:
 7
     Expert Rebuttal                April 1, 2020          May 1, 2020
 8
     Expert Discovery Cutoff        April 31, 2020 2       June 1, 2020
 9

     Dispositive Motions Heard      June 24, 2020          July 24, 2020
10


11
     Pretrial Conference            October 13, 2020       November 12, 2020
                                    2:00 p.m.              2:00 p.m.
12
     Trial                          November 2, 2020       December 9, 20203
13                                  8:30 a.m. by Jury      8:30 a.m. by Jury

14


15


16


17


18


19


20


21


22


23


24
     2
       April 31st is not an existing calendar date, and has been treated as May 1st.
     3
25     The proposed trial date was extended an additional week by agreement of
     counsel to separate it from the Thanksgiving holiday.
26




     13-cv-01279-WHO                JOINT STIPULATION AND PROPOSED ORDER, p. 2
     Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 4 of 6




 1
     STIPULATED AND AGREED:
 2
     Date: March 18, 2020
 3


 4
      __/s/Anthony J. Patek_______________                   ___/s/Andrew Phillips/__________________
      GUTRIDE SAFIER LLP                                     ALSTON & BIRD LLP
 5
      Adam J. Gutride                                        Angela M. Spivey (pro hac vice)
      Seth Safier                                            Andrew Phillips
 6
      Anthony Patek                                          Jamie George
                                                             One Atlantic Center
 7    100 Pine Street, Suite 1250                            1201 West Peachtree Street, Suite 4900
      San Francisco, CA 94111                                Atlanta, GA 30309
 8    Telephone: (415) 271-6469                              Telephone: (404) 881-7000
      Facsimile: (515) 449-6469                              Facsimile: (404) 881-7777
 9    adam@gutridesafier.com                                 aspivey@alston.com
      seth@gutridesafier.com                                 andrew.phillips@alston.com
10
      anthony@gutridesafier.com                              jamie.george@alston.com

11
      THE EUREKA LAW FIRM                                    Attorneys for
      UREKA E. IDSTROM (pro hac vice)                        Conagra Foods, Inc.
12
      5606 Belinder Road
      Fairway, KS 66205
13    Telephone: (816) 665-3515
      Email: uidstrom@eurekalawfirm.com
14

      Attorneys for
15    Plaintiff Erin Allen
16


17


18
                             ATTESTATION OF COMPLIANCE
19
            I, Anthony J. Patek, am the ECF user whose ID and password are being
20
     used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby
21
     attest that Andrew Phillips concurred in this filing.
22
                                                                     /s/ Anthony J. Patek/
23


24


25


26




     13-cv-01279-WHO                JOINT STIPULATION AND PROPOSED ORDER, p. 3
         Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 5 of 6




 1
                             UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF CALIFORNIA
 2
                               SAN FRANCISCO DIVISION
 3


 4       ERIN ALLEN, TYOKA BRUMFIELD,                    Case No. 3:19-CV-01279-WHO
         OFELIA FRECHETTE, SHELLEY
 5       HARDER, DEANA MARR, TAMMIE                      ]PROPOSED] ORDER
         SHAWLEY, BRIAN SMITH, AND
 6       BETTY VAZQUEZ, on behalf of
         herself and all others similarly situated,      Honorable Judge William H. Orrick
 7
                                Plaintiffs,              Dept.: Courtroom 2, 17th Floor
 8
                  v.
 9
         CONAGRA FOODS INC., a Delaware
10
         corporation,
                                Defendant.
11


12                                   [PROPOSED] ORDER

13


14          Based on the Parties’ Stipulation to Modify Pretrial Scheduling Order, and

15   good cause appearing:

16   The deadlines are extended as follows:

17


18
                                      Current Date:           New Date:

19   Expert Rebuttal                  April 1, 2020           May 1, 2020

20   Expert Discovery Cutoff          April 31, 2020 4        June 1, 2020

21   Dispositive Motions Heard        June 24, 2020           July 24, 2020
22
     Pretrial Conference              October 13, 2020        November 12, 2020
                                      2:00 p.m.               2:00 p.m.
23


24
     Trial                            November 2, 2020        December 9, 2020
                                      8:30 a.m. by Jury       8:30 a.m. by Jury
25


26
     4
         April 31st is not an existing calendar date, and has been treated as May 1st.
     Case 3:13-cv-01279-WHO Document 289 Filed 03/18/20 Page 6 of 6




 1


 2   IT IS SO ORDERED.
                                 ____________________________
 3
                                 HON. WILLIAM H. ORRICK
 4
                                 United States District Court Judge

 5


 6


 7


 8


 9


10


11


12


13


14


15


16


17


18


19


20


21


22


23


24


25


26
